DETAILED ACTION
The Amendment filed 7/27/22 has been entered. Claims 1-11 and 13-27 have been amended and claim 12 has been cancelled.
Claims 1-11 and 13-27 are pending.
The Amendment to the Title filed 7/27/22 has been entered.
Applicant’s amendments/arguments have overcome the previously presented Objections to the Specification, Claim Objections, 35 USC § 101 Claim Rejections and 35 USC § 112 Claim Rejections.
Applicant has overcome the previously presented Double Patenting Rejection over Application No. 17/431,772 by filing of a Terminal Disclaimer on 7/27/22.
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 13-27 have been fully considered but they are not persuasive.
Applicant argues that the combination of Abigail, Vrzic and Ng does not teach “in response to identifying that the disparity exceeds the threshold, adapting a network configuration of the first network slice to improve the network performance for the first user and to reduce the disparity in the network performance associated with the first user and the second user” as recited in the amended claim 1 and the similar limitations recited in amended claim 24. Specifically, Applicant argues that a person of ordinary skill in the art would not, nor could have, combined the cited prior art so as to have arrived at the claimed invention. However, the examiner respectfully traverses. Abigail discloses attempting to reroute user connections over routes having larger inherent latencies such that the inherent latency of each user connection approaches the target latency. A threshold is used to reduce re-route attempts, such that the network management system (NMS) only attempts to select a new route for user connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold. Once the new route is selected, the NMS instructs the PE to re-establish the user connection along the new route (Fig. 1, [0018]-[0019]). Furthermore, Vrzic discloses that a User Equipment (UE) served by a first slice is moved to another slice to receive network services based on performance changes, service requirement changes, etc. ([0057]). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate adapting a network configuration of a network slice to Abigail because Abigail discloses rerouting user connections in a network ([0018]) and Vrzic suggests adapting a network configuration of a network slice ([0057]). One of ordinary skill in the art would be motivated to utilize the teachings of Vrzic in the Abigail system in order to enhance the performance of network services. Therefore, since both Abigail and Vrzic disclose adapting a network configuration, the combination of Abigail and Vrzic is proper and hindsight reconstruction has not been employed. Finally, Ng discloses that target latencies and latency adjustments may be applied to provide an advantage to a particular player or team in a game. The “advantage” may be either positive or negative, i.e. an increase or decrease in latency for a particular player or team, depending on the particular game ([0044]). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate improving network performance for a user to Abigail because Abigail discloses adapting a network delay of a user connection ([0018]) and Ng suggests improving network performance for a user ([0044]). One of ordinary skill in the art would be motivated to utilize the teachings of Ng in the Abigail system in order to balance response times between all clients. Again, since Abigail, Vrzic and Ng disclose adapting a network configuration, the combination of Abigail, Vrzic and Ng is proper and hindsight reconstruction has not been employed.
For all the reasons above, the 35 USC § 103 Claim Rejections are maintained by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation “…wherein the network configuration of the first network slice is adapted to worsen the network performance for the first user.” However, the limitation of claim 11 is creating a conflict with the limitation of claim 1 which recites “…adapting a network configuration of the first network slice to improve the network performance for the first user…” (emphasis added). The conflict being created is that in claim 1, the network configuration of the first network slice is adapted to improve the network performance for the first user and in claim 11, the network configuration of the first network slice is adapted to worsen the network performance for the first user. Therefore, it is unclear how adapting the network configuration of the first network slice improves and, at the same time, worsens the network performance for the first user. The limitations of claims 1 and 11 are creating a conflict on the claimed invention. Therefore, the metes and bounds of the claimed subject matter cannot be established.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-11, 13 and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over “Abigail” (US PGPUB 2007/0070914) in view of “Vrzic” (US PGPUB 2017/0086118), and further in view of “Ng et al.” (US PGPUB 2019/0118084) (Hereinafter Ng).
With respect to claim 1, Abigail teaches a method of managing a telecommunications network (packet communication network of Fig. 1; Fig. 1, [0013]), the telecommunications network having a first user and a second user (end user devices 20 are connected to a game server 12 through the service provider network 10 and through a provider edge (PE) 14; Fig. 1, [0013]), the method comprising:
measuring network performance in respect of the first user and in respect of the second user (each end user device 20 has a respective user connection to the PE 14 and each user connection has an associated latency (network performance), which is a measure of the roundtrip delay between the PE and the end user device of the  user connection; Fig. 1, [0014]);
comparing the network performance associated with the first user and the second user (determining an initial inherent latency of each of the user connections and determining the largest inherent latency of the user connections and designates the largest inherent latency as a target latency; Fig. 1, [0017]. A comparison of the initial inherent latency of each of the user connections must be made in order to determine the largest inherent latency of the user connections.);
identifying whether there is a disparity between the network performance associated with the first user and the second user that exceeds a threshold (attempting to reroute user connections over routes having larger inherent latencies such that the inherent latency of each user connection approaches the target latency. A threshold is used to reduce re-route attempts, such that the network management system (NMS) only attempts to select a new route for user connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; Fig. 1, [0018]); and
in response to identifying that the disparity exceeds the threshold, adapting a network configuration of the first network to reduce the disparity in the network performance associated with the first user and the second user (attempting to reroute user connections over routes having larger inherent latencies such that the inherent latency of each user connection approaches the target latency. A threshold is used to reduce re-route attempts, such that the network management system (NMS) only attempts to select a new route for user connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold. Once the new route is selected, the NMS instructs the PE to re-establish the user connection along the new route; Fig. 1, [0018]-[0019]).
Abigail does not teach the telecommunications network comprising a first network slice onto which the first user is allocated; and adapting the network configuration of the first network slice.
However, Vrzic teaches the telecommunications network comprising a first network slice onto which the first user is allocated; and adapting the network configuration of the first network slice (a User Equipment (UE) served by a first slice is moved to another slice to receive network services based on performance changes, service requirement changes, etc.; [0057]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate adapting a network configuration of a network slice to Abigail because Abigail discloses rerouting connections in a network ([0018]) and Vrzic suggests adapting a network configuration of a network slice ([0057]).
One of ordinary skill in the art would be motivated to utilize the teachings of Vrzic in the Abigail system in order to enhance the performance of network services.
Furthermore, Abigail does not teach adapting a network configuration of the first network to improve the network performance for the first user.
However, Ng teaches adapting a network configuration of the first network to improve the network performance for the first user (target latencies and latency adjustments may be applied to provide an advantage to a particular player or team in a game. The “advantage” may be either positive or negative, i.e. an increase or decrease in latency for a particular player or team, depending on the particular game; [0044]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate improving network performance for a user to Abigail because Abigail discloses adapting a network delay of a user connection ([0018]) and Ng suggests improving network performance for a user ([0044]).
One of ordinary skill in the art would be motivated to utilize the teachings of Ng in the Abigail system in order to balance response times between all clients.

With respect to claim 2, Abigail as modified teaches the method according to Claim 1. Vrzic further teaches wherein adapting the network configuration of the first network slice is performed by re-allocating the first user to a second network slice (a User Equipment (UE) served by a first slice is moved to another slice to receive network services based on performance changes, service requirement changes, etc.; [0057]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate re-allocating users between network slices to Abigail because Abigail discloses rerouting user connections in a network ([0018]) and Vrzic suggests re-allocating users between network slices ([0057]).
One of ordinary skill in the art would be motivated to utilize the teachings of Vrzic in the Abigail system in order to enhance the performance of network services.

With respect to claim 5, Abigail as modified teaches the method according to Claim 1. Vrzic further teaches wherein adapting the network configuration of the first network slice comprises reallocating network resources to and/or from the first network slice (a network slice is modified by increasing/decreasing resources and the modified network slice will be able to support less/more devices; [0058]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate reallocating resources of network slices to Abigail because Abigail discloses rerouting user connections in a network ([0018]) and Vrzic suggests reallocating resources of network slices ([0058]).
One of ordinary skill in the art would be motivated to utilize the teachings of Vrzic in the Abigail system in order to improve resource utilization of network slices.

With respect to claim 7, Abigail as modified teaches the method according to Claim 1. Abigail further teaches wherein adapting the network configuration of the first network slice is performed by changing a path through the telecommunications network of a network communication from and/or to the first user (attempting to reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency. A threshold is used to reduce re-route attempts, such that the network management system (NMS) only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; Fig. 1, [0018]).

With respect to claim 8, Abigail as modified teaches the method according to Claim 1. Vrzic further teaches wherein adapting the network configuration of the first network slice comprises changing a location within the telecommunications network of a network resource to be accessed by the first user (a network slice is modified by increasing resources, the modified network slice will be able to support more devices and devices in other slices are selected to undertake a slice reselection process; [0058]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate reallocating resources of network slices to Abigail because Abigail discloses rerouting user connections in a network ([0018]) and Vrzic suggests reallocating resources of network slices ([0058]).
One of ordinary skill in the art would be motivated to utilize the teachings of Vrzic in the Abigail system in order to improve resource utilization of network slices.

With respect to claim 9, Abigail as modified teaches the method according to Claim 1. Abigail further teaches wherein adapting the network configuration of the first network slice comprises corrupting a network communication from and/or to the first user (attempting to reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency. A threshold is used to reduce re-route attempts, such that the network management system (NMS) only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; Fig. 1, [0018]).

With respect to claim 10, Abigail as modified teaches the method according to Claim 1. Abigail further teaches wherein the network configuration of the first network slice is adapted to make more equal the network performance for the first user and the second user (attempting to reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency. A threshold is used to reduce re-route attempts, such that the network management system (NMS) only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; Fig. 1, [0018]).

With respect to claim 11, Abigail as modified teaches the method according to Claim 1. Abigail further teaches wherein the network configuration of the first network slice is adapted to worsen the network performance for the first user (attempting to reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency. A threshold is used to reduce re-route attempts, such that the network management system (NMS) only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; Fig. 1, [0018]).

With respect to claim 13, Abigail as modified teaches the method according to Claim 1. Abigail further teaches further comprising determining an extent of the disparity, and adapting the network configuration of the first network slice in proportion to the determined extent of disparity (determining an initial inherent latency of each of the connections and determining the largest inherent latency of the connections and designates the largest inherent latency as a target latency; Fig. 1, [0017]. Attempting to reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency. A threshold is used to reduce re-route attempts, such that the network management system (NMS) only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; Fig. 1, [0018]).

With respect to claim 17, Abigail as modified teaches the method according to Claim 1. Abigail further teaches further comprising identifying an activity in which the first user and the second user are, or are to be, engaged over the telecommunications network (As each user registers for a game session on the game server 12, the game server informs the NMS 16 of an identification of the connection for the user. Thereafter, the NMS attempts to equalize the latency of the connection of each of the users registered for the session; Fig. 1, [0015]).

With respect to claim 18, Abigail as modified teaches the method according to Claim 17. Abigail further teaches wherein an extent to which the network configuration is adapted is dependent on the identified activity (As each user registers for a game session on the game server 12, the game server informs the NMS 16 of an identification of the connection for the user. Thereafter, the NMS attempts to equalize the latency of the connection of each of the users registered for the session; Fig. 1, [0015]. Attempting to reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency. A threshold is used to reduce re-route attempts, such that the network management system (NMS) only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; Fig. 1, [0018]).

With respect to claim 19, Abigail as modified teaches the method according to Claim 17. Abigail further teaches wherein network performance in respect of the first user and in respect of the second user is provided by at least one metric, and wherein said metric is selected in dependence on the identified activity (As each user registers for a game session on the game server 12, the game server informs the NMS 16 of an identification of the connection for the user. Thereafter, the NMS attempts to equalize the latency of the connection of each of the users registered for the session; Fig. 1, [0015]. Attempting to reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency. A threshold is used to reduce re-route attempts, such that the network management system (NMS) only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; Fig. 1, [0018]).

With respect to claim 20, Abigail as modified teaches the method according to Claim 17. Abigail further teaches wherein the network configuration is adapted in dependence on the identified activity (As each user registers for a game session on the game server 12, the game server informs the NMS 16 of an identification of the connection for the user. Thereafter, the NMS attempts to equalize the latency of the connection of each of the users registered for the session; Fig. 1, [0015]. Attempting to reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency. A threshold is used to reduce re-route attempts, such that the network management system (NMS) only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; Fig. 1, [0018]).

With respect to claim 21, Abigail as modified teaches the method according to Claim 1. Abigail further teaches wherein the network configuration is adapted for the first user and the second user (As each user registers for a game session on the game server 12, the game server informs the NMS 16 of an identification of the connection for the user. Thereafter, the NMS attempts to equalize the latency of the connection of each of the users registered for the session; Fig. 1, [0015]. Attempting to reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency. A threshold is used to reduce re-route attempts, such that the network management system (NMS) only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; Fig. 1, [0018]).

With respect to claim 22, Abigail as modified teaches the method according to Claim 1. Abigail further teaches further comprising identifying when the first user and the second user are both competing in a competitive activity over the telecommunications network, and performing said method when identifying that the first user and the second user are both competing in the competitive activity (As each user registers for a game session on the game server 12, the game server informs the NMS 16 of an identification of the connection for the user. Thereafter, the NMS attempts to equalize the latency of the connection of each of the users registered for the session; Fig. 1, [0015]. Attempting to reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency. A threshold is used to reduce re-route attempts, such that the network management system (NMS) only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; Fig. 1, [0018]).

With respect to claim 23, Abigail as modified teaches the method according to Claim 1. Abigail further teaches further comprising reversing the adapting of the network configuration (NMS terminates the equalization method at any point that the session ends. Examples of termination are if the game server signals to the NMS that the session has ended, or if no connections remain; Fig. 1, [0018]).

The limitations of claim 24 are rejected in the analysis of claim 1 above and this claim is rejected on that basis. Furthermore, Abigail discloses a processor and controller ([0029]) as recited in claim 24.

With respect to claim 25, Abigail as modified teaches the telecommunications network according to Claim 24. Abigail further teaches wherein the processor and/or the controller is/are provided: in a core of the telecommunications network; an edge of the telecommunications network; and/or User Equipment (UE) associated with the first user and/or the second user (instructions may be in the form of hardware, such as in a processor, located on the appropriate network elements  such as network management system (NMS), provider edge (PE), game server and/or end user devices; Fig. 1, [0029]).

With respect to claim 26, Abigail as modified teaches the telecommunications network according to Claim 24. Vrzic further teaches wherein the network slice is an end-to-end network slice (a User Equipment (UE) served by a first slice is moved to another slice to receive network services based on performance changes, service requirement changes, etc.; [0057]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate re-allocating users between network slices to Abigail because Abigail discloses rerouting user connections in a network ([0018]) and Vrzic suggests re-allocating users between network slices ([0057]).
One of ordinary skill in the art would be motivated to utilize the teachings of Vrzic in the Abigail system in order to enhance the performance of network services.

The limitations of claim 27 are rejected in the analysis of claim 1 above and this claim is rejected on that basis. Furthermore, Abigail discloses a non-transitory computer-readable storage medium ([0029]) as recited in claim 27.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Abigail in view of Vrzic and Ng, and further in view of “Keohane et al.” (US PGPUB 2004/0236856) (Hereinafter Keohane).
With respect to claim 3, Abigail as modified teaches the method according to Claim 1. Abigail does not teach wherein adapting the network configuration of the first network slice comprises prioritising and/or impeding processing of a network communication to and/or from the first user.
However, Keohane teaches wherein adapting the network configuration of the first network slice comprises prioritising and/or impeding processing of a network communication to and/or from the first user (when a network performance level is not acceptable, the priority levels of the users connected to the network are retrieved. The priority levels of the users are compared to determine which users have a higher priority than other users. A connection of a user with the lower priority is eliminated or dropped to give the higher-priority users more bandwidth; [0040]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate prioritising and/or impeding processing of a network communication of a user to Abigail because Abigail discloses adapting a network delay of a user connection ([0018]) and Keohane suggests prioritising and/or impeding processing of a network communication of a user ([0040]).
One of ordinary skill in the art would be motivated to utilize the teachings of Keohane in the Abigail system in order to ensure network access to high-priority users.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Abigail in view of Vrzic and Ng, and further in view of “Yong et al.” (WO2018032920A1) (Hereinafter Yong) (Please refer to the previously attached Non-Patent Literature Translation of WO2018032920A1).
With respect to claim 4, Abigail as modified teaches the method according to Claim 1. Abigail does not teach wherein adapting the network configuration of the first network slice comprises changing a bandwidth allowance of the first network slice.
However, Yong teaches wherein adapting the network configuration of the first network slice comprises changing a bandwidth allowance of the first network slice (increasing/decreasing the bandwidth of a network slice; pages 5-6).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate changing bandwidth of network slices to Abigail because Abigail discloses rerouting user connections in a network ([0018]) and Yong suggests changing bandwidth of network slices (pages 5-6).
One of ordinary skill in the art would be motivated to utilize the teachings of Yong in the Abigail system in order to improve bandwidth utilization of network slices.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abigail in view of Vrzic and Ng, and further in view of “Maheshwari et al.” (US PGPUB 2006/0135258) (Hereinafter Maheshwari).
With respect to claim 6, Abigail as modified teaches the method according to Claim 1. Abigail does not teach wherein adapting the network configuration of the first network slice is performed without changing a pathway through the telecommunications network of network communications from and/or to the first user.
However, Maheshwari teaches wherein adapting the network configuration of the first network slice is performed without changing a pathway through the telecommunications network of network communications from and/or to the first user (determining a round trip time (RTT) associated with each of a plurality of clients, identifying the highest RTT experienced by any of the clients as the effective RTT and delaying the delivery of data packets to and/or from one or more of clients based upon the effective RTT such that all of the clients experience the same effective RTT; Fig. 5, [0044]-[0045]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate adapting a network delay without changing a pathway to/from a user to Abigail because Abigail discloses adapting a network delay of a user connection ([0018]) and Maheshwari suggests adapting a network delay without changing a pathway to/from a user ([0045]).
One of ordinary skill in the art would be motivated to utilize the teachings of Maheshwari in the Abigail system in order to facilitate fairness among clients experiencing differing network latencies.

With respect to claim 14, Abigail as modified teaches the method according to Claim 1. Abigail does not teach further comprising limiting an extent to which the network configuration of the first network slice is adapted.
However, Maheshwari teaches further comprising limiting an extent to which the network configuration of the first network slice is adapted (determining a round trip time (RTT) associated with each of a plurality of clients, identifying the highest RTT experienced by any of the clients as the effective RTT and delaying the delivery of data packets to and/or from one or more of clients based upon the effective RTT such that all of the clients experience the same effective RTT; Fig. 5, [0044]-[0045]. The RTTs of the clients are compared against a threshold RTT. Those clients having an RTT above the threshold are prohibited from participating or otherwise playing in the game and restricting game play to only those clients having a RTT below the threshold; Fig. 5, [0053]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate limiting an extent of network configuration adaptation to Abigail because Abigail discloses adapting a network delay of a user connection ([0018]) and Maheshwari suggests limiting an extent of network configuration adaptation ([0053]).
One of ordinary skill in the art would be motivated to utilize the teachings of Maheshwari in the Abigail system in order to facilitate faster game play among clients permitted to play a game.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Abigail in view of Vrzic and Ng, and further in view of “Kodaypak et al.” (US PGPUB 2018/0359337) (Hereinafter Kodaypak).
With respect to claim 15, Abigail as modified teaches the method according to Claim 1. Abigail does not teach further comprising limiting a frequency with which the network configuration is adapted.
However, Kodaypak teaches further comprising limiting a frequency with which the network configuration is adapted (during an event, such as a concert, game, rally, parade, etc., a service abstraction component determines an increase in user equipment (UE) density in a given area and provides an appropriate trigger to the core network control component, which then spins an instance of a core network slice that is geographically closer to the event location to efficiently and quickly address the spike in traffic demand and/or guarantee improved service performance. Once the event is over, the slice management component deinstantiates the resources and use the predefined slices to handle subsequent traffic having lower/normal demand from UEs within the event location; [0042]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate limiting network reconfiguration frequency to Abigail because Abigail discloses adapting a network delay of a user connection ([0018]) and Kodaypak suggests limiting network reconfiguration frequency ([0042]).
One of ordinary skill in the art would be motivated to utilize the teachings of Kodaypak in the Abigail system in order to efficiently improve network resource utilization and management.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Abigail in view of Vrzic and Ng, and further in view of “Hutcheson et al.” (US PGPUB 2014/0378231) (Hereinafter Hutcheson).
With respect to claim 16, Abigail as modified teaches the method according to Claim 1. Abigail does not teach wherein the network performance in respect of the first user and in respect of the second user comprises a plurality of network performance metrics, and wherein the network configuration is adapted in dependence upon a weighting and/or ranking of the plurality of network performance metrics.
However, Hutcheson teaches wherein the network performance in respect of the first user and in respect of the second user comprises a plurality of network performance metrics, and wherein the network configuration is adapted in dependence upon a weighting and/or ranking of the plurality of network performance metrics (evaluating and resolving any differences between the users’ respective connections and devices of the game mediation process. Any differences between the devices and connections are determined. If there are differences between the devices, the process then compares the device characteristics. The process proceeds to determine any differences between each users connection over the network. The process continues by adjusting the game server parameters to communicate with the devices according to their connection(s) and, then initiating game play; [0070]-[0071]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate adapting network configuration based on weighting and/or ranking network performance metrics to Abigail because Abigail discloses adapting a network delay of a user connection ([0018]) and Hutcheson suggests adapting network configuration based on weighting and/or ranking network performance metrics ([0071]).
One of ordinary skill in the art would be motivated to utilize the teachings of Hutcheson in the Abigail system in order to facilitate fairness among clients having different network metrics.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Bartlett et al. US 2021/0203546. Discloses normalizing online connections for users connecting to a central server to collaborate or compete.
Lockton et al. US 2019/0118087. Discloses equalizing effects of latency differences in a game of skill among participants.
Vilola et al. US 2020/0368614. Discloses treating all users equal with respect to server response time and network performance.
Crandall et al. US 2002/0107040. Discloses providing the same amount of latency for different users involved in a relationship over the network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny B Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
August 8, 2022